THE WRIGHT MANAGED BLUE CHIP INVESTMENT FUNDS THE WRIGHT MANAGED EQUITY TRUST Wright Selected Blue Chip Equities Fund (WSBEX) Wright Major Blue Chip Equities Fund (WQCEX) Wright International Blue Chip Equities Fund (WIBCX) and THE WRIGHT MANAGED INCOME TRUST Wright Current Income Fund (WCIFX) SUPPLEMENT DATED FEBRUARY 17, 21,2, 2014. Effective February 17, 2015, the principal business address of the Fund’s investment adviser has been changed to 117 West Putnam Avenue, Greenwich, CT 06830-5203. Any reference to the former principal business address is hereby replaced with 117 West Putnam Avenue, Greenwich, CT 06830-5203. For more information, please contact a Fund customer service representative toll free at (800) 555-0644. * * * PLEASE RETAIN FOR FUTURE REFERENCE. THE WRIGHT MANAGED BLUE CHIP INVESTMENT FUNDS THE WRIGHT MANAGED EQUITY TRUST Wright Selected Blue Chip Equities Fund (WSBEX) Wright Major Blue Chip Equities Fund (WQCEX) Wright International Blue Chip Equities Fund (WIBCX) and THE WRIGHT MANAGED INCOME TRUST Wright Current Income Fund (WCIFX) SUPPLEMENT DATED FEBRUARY 17, 2(THE "SAI") DATED MAY1,2, 2014; AUGUST 26, 2, 2014. Effective February 17, 2015, the principal business address of the Fund’s investment adviser has been changed to 117 West Putnam Avenue, Greenwich, CT 06830-5203. Any reference to the former principal business address is hereby replaced with 117 West Putnam Avenue, Greenwich, CT 06830-5203. For more information, please contact a Fund customer service representative toll free at (800) 555-0644. * * * PLEASE RETAIN FOR FUTURE REFERENCE.
